Exhibit 10.2
 
MASTER PROMISSORY NOTE
 

Effective Date: [________] U.S. $48,000.00

 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay to [________], a [________] corporation, or its
successors or assigns (“Lender”), $48,000 and any interest, fees, charges and
penalties in accordance with the terms herein. This Master Promissory Note (this
“Master Note”) is issued and made effective as of [_______] (the “Effective
Date”). For purposes hereof, the “Outstanding Balance” of each Note (as defined
below) means the Purchase Price (as defined below) of such Note, as reduced or
increased, as the case may be, pursuant to the terms hereof for redemption,
conversion or otherwise, plus any original issue discount (“OID”), accrued but
unpaid interest, collection and enforcements costs, and any other fees or
charges (including without limitation late charges) incurred under each such
Note.
 
The purchase price for this Master Note is $40,000.00 (the “Purchase Price”)
payable by wire transfer. The original principal amount of this Master Note
shall include the Purchase Price, a $4,000.00 OID, and $4,000.00 to cover
Lender’s legal, due diligence and other transaction expenses.  Borrower agrees
that the Master Promissory Note is fully paid for as of the Effective Date.
 
Lender shall have the right, but not the obligation, to lend additional funds to
Borrower in up to eight (8) additional tranches, each in the amount of
$20,000.00 (each a “Tranche”), at any time or from time to time beginning on the
Effective Date and ending one year from the date that the entire Outstanding
Balance of the most recently funded Note has been repaid (the “Option Expiration
Date”).  On the Effective Date, Borrower will execute and issue each of the
eight (8) Subsequent Promissory Notes attached hereto as Exhibit A (each, a
“Subsequent Note,” and together with the Master Note, the “Notes,” and each of
the Notes individually, a “Note”). Each Subsequent Note shall have an initial
Outstanding Balance of $22,000.00, consisting of $20,000.00 payable by wire and
a $2,000.00 OID.  Each of the Subsequent Notes shall be deemed issued by Lender
on the Effective Date; provided, however, that no Subsequent Note shall be
considered a valid, binding or enforceable obligation of Borrower until Lender
delivers to Borrower: (i) the Purchase Price for the applicable Subsequent Note,
and (ii) a copy of the applicable Subsequent Note (with applicable blanks filled
in by Lender) (the “Effective Conditions”).  Borrower agrees in advance that
upon Lender’s satisfaction of the Effective Conditions with respect to a
Subsequent Note, that such Subsequent Note shall automatically become an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Each Subsequent Note
shall be considered a separate instrument from this Master Note and each other
Subsequent Note.
 
This Master Note and each Subsequent Note shall have its own separate maturity
date, which shall be the date that is one year from the date the Purchase Price
is paid (the “Purchase Price Date”) for such Note (the “Maturity Date”).  The
Purchase Price Date for the Master Note shall be the Effective Date.  On each
separate Maturity Date, the applicable Outstanding Balance shall be due and
payable.  Borrower and Lender agree that for Rule 144 purposes each Subsequent
Note shall be considered fully paid and the applicable holding period shall
begin on the date Lender satisfies the Effective Conditions with respect to such
Subsequent Note.  The terms of each Subsequent Note are incorporated by
reference and made a part of this Agreement.  In the case of any conflict
between this Master Note and any Subsequent Note, the terms of this Master Note
shall govern except with respect to any terms expressly supplied by such
Subsequent Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the adjustments described in this paragraph, the conversion price for
each Note shall be 60% (the “Conversion Factor”) of the lowest intra-day trade
price in the twenty-five (25) trading days immediately preceding the Conversion
(as defined below) (the “Conversion Price”). If at any time after the Effective
Date the DWAC Eligible Conditions (defined below) are not satisfied, then the
Conversion Factor will automatically be reduced by 5% for all future Conversions
under all Notes. If at any time after the Effective Date, the Conversion Shares
are chilled for deposit into the DTC system and thus are only eligible for
Xclearing deposit, then the Conversion Factor will automatically be reduced by
an additional 5% for all future Conversions under all Notes; provided that the
maximum reduction of the Conversion Factor may not exceed 10%. For example, the
first time one of the DWAC Eligible Conditions is not satisfied, the Conversion
Factor for all future Conversions thereafter will be reduced from 60% to 55%. If
following such event, the Conversion Shares are chilled for deposit in the DTC
system and only eligible for Xclearing deposit, the Conversion Factor for all
Conversions thereafter will be reduced from 55% to 50%. “DTC” means the
Depository Trust Company. “DTC/FAST Program” means the DTC’s Fast Automated
Securities Transfer Program. “DWAC” means Deposit Withdrawal at Custodian as
defined by the DTC. “DWAC Eligible Conditions” means that (i) the Common Stock
is eligible at DTC for full services pursuant to DTC’s Operational Arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) the
Borrower has been approved (without revocation) by the DTC’s underwriting
department, and (iii) the Borrower’s transfer agent is approved as an agent in
the DTC/FAST Program, (iv) the Conversion Shares are otherwise eligible for
delivery via DWAC; and (v) the Borrower’s transfer agent does not have a policy
prohibiting or limiting delivery of the Conversion Shares via DWAC.
 
1. Interest.  Borrower may repay any Note at any time on or before 90 days from
the Purchase Price Date (the “Prepayment Opportunity Date”). If Borrower repays
a Note on or before the Prepayment Opportunity Date, the interest rate shall be
ZERO PRECENT (0%).  If Borrower does not repay the entire Outstanding Balance of
the applicable Note on or before the applicable Prepayment Opportunity Date, a
one-time interest charge of 12% (the “Interest Charge”) shall be applied to the
entire Outstanding Balance of such Note. Any interest payable is in addition to
any applicable OID and the applicable OID, remains payable regardless of time
and manner of payment by Borrower.  Following the Prepayment Opportunity Date of
each Note, such Note may only be prepaid by the Borrower with the prior written
consent of the Lender.
 
2. Conversion.  Lender has the right at any time after the date that is six (6)
months from Purchase Price Date of each Note, at its election, to convert (each
instance of conversion is referred to herein as a “Conversion”) all or any part
of the Outstanding Balance of such Note into shares (“Conversion Shares”) of
fully paid and non-assessable common stock of Borrower (“Common Stock”) as per
the following conversion formula: the number of Conversion Shares equals the
Conversion amount divided by the Conversion Price.  Conversion notices (each, a
“Conversion Notice”) under any of the Notes may be delivered to Borrower by any
method of Lender’s choice (including but not limited to facsimile, email, mail,
overnight courier, or personal delivery), and all Conversions shall be cashless
and not require further payment from Lender.  If no objection is delivered from
Borrower to Lender regarding any variable or calculation of the Conversion
Notice within 24 hours of delivery of the Conversion Notice, Borrower shall have
been thereafter deemed to have irrevocably confirmed and irrevocably ratified
such Conversion Notice and waived any objection thereto.  Borrower shall deliver
the Conversion Shares from any Conversion to Lender within three (3) business
days of Conversion Notice delivery.
 
3. Conversion Delays.  If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 2, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the applicable Outstanding Balance (any returned
Conversion amount will tack back to the Purchase Price Date of the applicable
Note).  In addition, for each Conversion, in the event that Conversion Shares
are not delivered by the fourth business day (inclusive of the day of the
Conversion), a penalty of $2,000 per day will be assessed for each day after the
third business day (inclusive of the day of the Conversion) until Conversion
Share delivery is made; and such penalty will be added to the Note being
converted (under Lender’s and Borrower’s expectations that any penalty amounts
will tack back to the applicable Purchase Price Date).
 
 
 

--------------------------------------------------------------------------------

 
 
4. Default.  The following are events of default under the Notes: (i) Borrower
shall fail to pay any principal under any Note when due and payable (or payable
by Conversion) hereunder; or (ii) Borrower shall fail to pay any interest or any
other amount under any Note when due and payable (or payable by Conversion)
hereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) Borrower
shall make a general assignment for the benefit of creditors; or (vi) Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against Borrower; or (viii) Borrower shall lose its status as “DTC
Eligible” or Borrower’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) Borrower shall become delinquent in its filing requirements as a
fully-reporting issuer registered with the SEC; or (x) Borrower shall fail to
deliver any Conversion Shares in accordance with the terms hereof; or (xi)
Borrower shall fail to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein, including without limitation all
covenants to timely file all required quarterly and annual reports and any other
filings related to Rule 144; or (xii) any representation, warranty or other
statement made or furnished by or on behalf of Borrower to Lender herein or in
connection with the issuance of the Notes shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished or becomes false
thereafter.
 
5. Remedies.  In the event of any default under any Note, Lender may at any time
thereafter accelerate the Notes by written notice to the Borrower, with the
Outstanding Balance of each such Note becoming immediately due and payable in
cash at the Mandatory Default Amount (as defined hereafter). Notwithstanding the
foregoing, upon the occurrence of any event of default described in clauses
(iii), (iv), (v), (vi), or (vii) of Section 4, each Outstanding Balance as of
the date of acceleration shall become immediately and automatically due and
payable in cash at the Mandatory Default Amount, without any written notice
required by Lender. The “Mandatory Default Amount” means the greater of (i) the
applicable Outstanding Balance divided by the Conversion Price on the date the
Mandatory Default Amount is either demanded or paid in full, whichever has a
lower Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either demanded or paid in full whichever has a higher VWAP, or (ii)
125% of the applicable Outstanding Balance.  Commencing five (5) days after the
occurrence of any event of default that results in the eventual acceleration of
the Notes, interest shall accrue on the Outstanding Balance of each Note at an
interest rate equal to the lesser of 22% per annum or the maximum rate permitted
under applicable law.  In connection with such acceleration described herein,
Lender need not provide, and Borrower hereby waives, any presentment, demand,
protest or other notice of any kind, and Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section
5.  No such rescission or annulment shall affect any subsequent event of default
or impair any right consequent thereon.  Nothing herein shall limit Lender’s
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Borrower’s failure to timely deliver
certificates representing Conversion Shares upon Conversion of the Notes as
required pursuant to the terms hereof.
 
6. No Offset.  Borrower acknowledges that this Note is an unconditional, valid,
binding and enforceable obligation of the Borrower not subject to offset,
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may have hereafter against Lender, its successors and
assigns, and agrees to make the payments or conversions called for herein in
accordance with the terms of the Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Ownership Limited to 9.99% of Common Stock Outstanding. Notwithstanding
anything to the contrary contained in any of the Notes (except as set forth
below in this subsection), the Notes shall not be convertible by Lender, and
Borrower shall not effect any conversion of the Notes or otherwise issue any
shares of Common Stock pursuant to Section 2 hereof, to the extent (but only to
the extent) that Lender together with any of its affiliates would beneficially
own in excess of 9.99% (the “Maximum Percentage”) of the Common Stock
outstanding. To the extent the foregoing limitation applies, the determination
of whether a Note shall be convertible (vis-à-vis other convertible, exercisable
or exchangeable securities owned by Lender or any of its affiliates) and of
which such securities shall be convertible, exercisable or exchangeable (as
among all such securities owned by Lender and its affiliates) shall, subject to
such Maximum Percentage limitation, be determined on the basis of the first
submission to Borrower for conversion, exercise or exchange (as the case may
be). No prior inability to convert a Note, or to issue shares of Common Stock,
pursuant to this Section shall have any effect on the applicability of the
provisions of this Section with respect to any subsequent determination of
convertibility. For purposes of this Section, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(e) of the 1934 Act (as defined below) and the rules and regulations
promulgated thereunder. The provisions of this Section shall be implemented in a
manner otherwise than in strict conformity with the terms of this Section to
correct this Section (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section shall apply to a successor holder of this
Note and shall be unconditional, irrevocable and non-waivable.  For any reason
at any time, upon the written or oral request of Lender, Borrower shall within
one (1) business day confirm orally and in writing to Lender the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Note.
 
8. Survival.  This Master Note shall survive until the later of (i) the Option
Expiration Date, and (ii) the date the last funded Subsequent Note has been
repaid or converted in full.
 
9. Opinion of Counsel.  In the event that an opinion of counsel is needed for
any matter related to any Note, Lender has the right to have any such opinion
provided by its counsel.  Lender also has the right to have any such opinion
provided by Borrower’s counsel.
 
10. Consent Right.  From and after the date hereof and until all of the
Borrower’s obligations hereunder and the Note are paid and performed in full,
the Borrower shall not enter into any equity line of credit or financing
arrangement or other transaction that involves issuing Borrower securities that
are convertible into or exercisable for Common Stock (including without
limitation selling convertible debt, warrants or convertible preferred stock)
without Lender’s consent.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Master Note to be duly executed as
of the Effective Date set out above.
 
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            





ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:


[________]




By: _________________________
       [________]




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SUBSEQUENT PROMISSORY NOTES #1 – #8
 
(See Attached)
 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 1
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            


 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]






By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 2
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 3
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 4


FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.    Borrower acknowledges that the
full and complete Purchase Price was received on the Purchase Price Date.  Proof
of payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 5
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 6
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 7
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.    Borrower acknowledges that the
full and complete Purchase Price was received on the Purchase Price Date.  Proof
of payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSEQUENT PROMISSORY NOTE # 8
 
FOR VALUE RECEIVED, Dethrone Royalty Holdings, Inc., a Nevada corporation
(“Borrower”) promises to pay [______], a [____] corporation, or its successors
or assigns (“Lender”), $22,000.00 and any other interest and fees according to
the terms herein. This Subsequent Promissory Note (this “Subsequent Note”) is
made effective as of _________ __, 201_ (the “Purchase Price Date”).  All
capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Master Promissory Note issued by Borrower in favor of
Lender on [_________] (the “Master Note”).
 
1.           The Purchase Price for this Subsequent Promissory Note is
$20,000.  The initial Outstanding Balance of this Subsequent Note includes the
$20,000 Purchase Price and a $2,000.00 OID.  Borrower acknowledges that the full
and complete Purchase Price was received on the Purchase Price Date.  Proof of
payment of the Purchase Price is attached hereto as Schedule 1.
 
2.           This Subsequent Note shall be considered a separate instrument from
the Master Note and from each other Subsequent Note.
 
3.           Borrower acknowledges that this Subsequent Note is an
unconditional, valid, binding and enforceable obligation of the Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower and Lender
agree that the Rule 144 holding period of this Subsequent Note will begin on the
Purchase Price Date.
 
4.           This Subsequent Note shall be subject to and governed in accordance
with the terms and conditions set forth in the Master Note and the Purchase
Agreement.  All the terms and provisions of the Master Note are hereby
incorporated by reference and made a part of this Subsequent Note.  In the case
of any conflict between the Master Note and this Subsequent Note, the terms of
this Master Note shall govern except with respect to any terms expressly
supplied by this Subsequent Note.
 
IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.
 

  BORROWER:           Dethrone Royalty Holdings, Inc.            
By:
      Name:       Title:            

 
ACKNOWLEDGED, ACCEPTED AND AGREED:


LENDER:
[______]




By: _________________________
       [_________]